 In theMatter OfWARMAN STEEL CASTING COMPANYandSTEEL WORK-ERS ORGANIZING COMMITTEE,LOCAL NO. 2018, C. I. O.Case No. R-2353.-Decided March 17, 1041Jurisdiction:steel casting manufacturing industry.Investigation and Certification of Representatives:existence of question: refusalto accord union exclusive recognition until it was certified by the Board ;election necessary.UnitAppropriatefor CollectiveBargaining:production and maintenance em-ployees excluding foremen, supervisory employees, and watchmen ; agreementas to.Latham&Watkins,byMr. Paul R. Watkins,of Los Angeles, Calif.,for the Company.Mr. John Despol,of,Los Angeles, Calif., for the Union.Mr. Louis Cokin,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEOn January 9, 1941, Steel Workers Organizing Committee, Local2018, C. I. 0., herein called the Union, filed with the Regional Di-rector for the Twenty-first Region (Los Angeles, California) a pe-titionalleging that a question affecting commerce had arisenconcerning the representation of employees of Warman Steel CastingCompany, Vernon, California, herein called the Company, and re-questing an investigation and certification of representatives pursuantto Section 9 (c) of the National Labor Relations Act, 49 Stat. 449,herein called the Act.On February 12, 1941, the National Labor Re-lations Board, herein called the Board, acting pursuant to Section9 (c) of the Act and Article III, Section 3, of National Labor Rela-tions Board Rules and Regulations-Series 2, as amended, orderedan investigation and authorized the Regional Director to conduct itand to provide for an appropriate hearing upon due notice.On February 17, 1941, the Regional Director issued a notice of hear-ing, copies of which were duly served upon the Company and the30 N. L. R. B., No. 55,370 WARMAN STEEL CASTING COMPANY371Union.Pursuant to notice, a hearing was held on February 26, 1941,at Los Angeles, California, before David Sokol, the Trial Examinerduly designated by the Chief Trial Examiner.The Company wasrepresented by counsel, the Union by its representative; both partic-ipated in the hearing.Full opportunity to be heard, to examine andcross-examine witnesses, and to introduce evidence bearing on theissues was afforded all parties.During the course of the hearing theTrial Examiner made several rulings on motions and on objectionsto the admission of evidence.The Board has reviewed the rulingsof the Trial Examiner and finds that no prejudicial errors werecommitted.The rulings are hereby affirmed.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACTI.THE BUSINESSOF THE COMPANY,Warman Steel Casting Company is a California corporation en-gaged in the steel foundry business and in the manufacture of steelcasting at Vernon, California.During 1940 the Company purchasedraw materials valued at approximately $120,000, about $30,000 worthof which were purchased by it from points outside the State of Cali-fornia.During the same period the Company sold finished prod-,acts valued at about $506,000, approximately $6,600 worth of whichrepresented sales made by it to points outside the State of California.The Company employs approximately 155 employees.II.THE ORGANIZATION INVOLVEDSteelWorkers Organizing Committee, Local No. 2018, is a' labororganization affiliated with the Congress of Industrial Organizations.It admits to membership employees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONOn January 8, 1941, the Company refused to grant exclusive recog-nition. to the Union until it was certified as exclusive representativeof its employees by the Board.A statement of the Regional Director,introduced in evidence at the hearing, shows that the Union repre-sents a substantial number of employees in the unit alleged by it tobe appropriate.''The Regional Director's statement shows that 56 employees whose names appear onthe Company's pay roll of January 27, 1941, have signed membership application cardsin the UnionAll these cards are dated after November 1, 1940There are approximately132 employees in the alleged appropriate unit440135-42-Vol 30--25 372DECISIONS 'OF NATIONAL LABOR RELATIONS BOARDWe find that a question 'has arisen concerning the representationof employees of the Company.IV. THE EFFECT OF THE QUESTION CONCERNING REPRESENTATION UPONCOMMERCEWe find that the question, concerning representation which hasarisen, occurring in connection with the operations of the Companydescribed in Section I above, has a close, intimate, and substantialrelation to trade, traffic, and commerce among the several States andtends to lead to labor-disputes burdening and obstructing commerceand the free flow of commerce.V. THE APPROPRIATE UNITThe Company and the Union agreed at the hearing that the appro-priate unit should consist of all production- and maintenance em-ployees of the Company, excluding foremen, supervisory employees,executives, office employees, and watchmen.We see no reason fordeparting from such unit.We find that all production and maintenance employees of theCompany, excluding foremen, supervisory employees, executives, of-fice employees, and watchmen, constitute a unit appropriate for thepurposes of collective bargaining and that. said unit will insure toemployees of the Company the full benefit of their right to 'self-or-ganization and to collective bargaining and otherwise effectuate thepolicies of the Act.VI.THE DETERMINATION OF REPRESENTATIVESWe find that the question concerning representation which hasarisen can best .be resolved by an election by secret ballot.We findthat the employees of the Company eligible to vote in the electionshall be those employees in the appropriate unit who were employedduring the pay-roll period immediately preceding the date of theDirection of Election herein, with the inclusions and exclusions -statedin our Direction hereinafter.Upon the basis of the above findings of fact and upon the entirerecord in the case, the Board makes the following:CONCLUSIONS OF LAW1.A question affecting commerce has arisen concerning the repre-sentation of employees of Warman Steel Casting Company, Vernon, WARMAN STEEL CASTING COMPANY373California,withinthe meaning of Section 9 (c) and Section 2 (6)and (7)of the National Labor Relations Act.2.All production and maintenance employees of the Company,excluding foremen,supervisory employees,executives,office employees,and watchmen,constitute a unit appropriate for the purposes of col-lective bargaining,within the meaning of Section 9(b) of the NationalLabor Relations Act.tiDIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, and pursuant to Article III, Section 8, of National LaborRelations Board Rules and Regulations-Series 2, as amended, it isherebyDIRECTED that, as part of the investigation authorized by the Boardto ascertain representatives for the purposes of collective bargainingwithWarman Steel Casting Company, Vernon, California, an elec-tion by secret ballot shall be conducted as early as possible, but notlater than thirty (30) days from the date of this Direction, under thedirection and supervision of the Regional Director for the Twenty-first Region, acting in this matter as agent for the National LaborRelations Board, and subject to Article III, Section 9, of said Rulesand Regulations, among all production and maintenance employeesof the Company who were employed during the pay-roll period im-mediately preceding the date of this Direction, including employeeswho did not work during such pay-roll period because they were illor on vacation or absent because called for military service, and em-ployees who were then or have since been temporarily laid off,-butexcluding foremen, supervisory employees, executives, office employees,watchmen, and employees who have since quit or been dischargedfor cause, to determine whether or not they desire to be representedby Steel Workers Organizing Committee, Local No. 2018, affiliatedwith the Congress of-Industrial Organizations, for the purposes ofcollective bargaining.1